DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7 and 11 are rejected under 35 U.S.C. 102 as being anticipated by US 2018/0093424 to Lewis.
Regarding claim 7 Lewis discloses a welding tool (111) with a heating coil (127) [0034], a welder control unit that includes a first valve (137) [0070] and second valve (118) [0071], a first inlet (Fig. 4 to the right of 137), a second inlet (Fig. 4 to the left of 118), an outlet (Fig. 4 to the left of 137), and a controller (43) commutatively coupled to the valves [0070, 0071], the controller configured to open or close the first valve to open a pathway between the first inlet and the outlet (Fig. 4, [0070]), the controller further configured to open or close the second valve to open a pathway between the second inlet and the outlet (Fig. 4, [0071]), both valves can be biased toward either open or closed positions (MPEP 2114) and are biased initially in open [0066] and closed [0074] positions respectively. 
Regarding claim 11 Lewis further discloses the control unit also includes a heater control system with output measuring device (195) with an adjustable level threshold [0058], the user-specified pressure displayed [0063].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis.
Regarding claim 12 Lewis further discloses a first gas source (151) that comprises air [0066] that is connected to the first inlet (Fig. 4) and the second gas source (117) comprising nitrogen [0071, 0031] connected to the second inlet (Fig. 4). Lewis does not state that these sources are removable, but does state that another canister is removable [0057]. 
The advantage of making the canisters/sources removable is to allow easy and quick replacement or refilling of the canisters/sources. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Lewis by making the first and second gas sources of Lewis removable as disclosed for a different canister in Lewis in order to allow easy and quick replacement or refilling of the canisters/sources.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of US 2013/0186866 to Lahti.
Regarding claim 8 Lewis does not clearly discuss the locations of the inlets, outlet, valves, and controller. 
However, Lahti discloses a gas inlet (where 25 meets 12, Fig. 1) and outlet (where 54 meets 14, Fig. 1) with valves (28s) internal to housing (12, 14) and the controller interface (22) on the exterior of the housing [0016].
The advantage of utilizing these locations is to allow easy access to the controller and protect the valves and inlets/outlet. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Lewis by locating the inlets and outlet at a housing, valves in the housing, and controller on the exterior of the housing as in Lahti in order to allow easy access to the controller and protect the valves and inlets/outlet.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Lahti and US 3,811,027 to Strahan.
Regarding claim 9 Lewis/Lahti does not disclose a pedal controller.
However, Strahan discloses a gaseous welding system with a pedal controller (62) and regulator (96) used to control the flow rate through a valve that can have an intermediate/partially open position (col. 3 – col. 4).
The advantage of utilizing a pedal and regulator system with valves capable of having intermediate positions is to more closely control and more easily change the flow rate. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Lewis/Lahti by utilizing a pedal and regulator system with valves capable of having intermediate positions as in Strahan in order to more closely control and more easily change the flow rate.
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of US 3,811,027 to Strahan.
Regarding claim 13 Lewis does not disclose valve intermediate positions nor a pedal controller.
However, Strahan discloses a gaseous welding system with a pedal controller (62) and regulator (96) used to control the flow rate through a valve that can have an intermediate/partially open position (col. 3 – col. 4).
The advantage of utilizing a pedal and regulator system with valves capable of having intermediate positions is to more closely control and more easily change the flow rate. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Lewis by utilizing a pedal and regulator system with valves capable of having intermediate positions as in Strahan in order to more closely control and more easily change the flow rate.
Regarding claim 10 Lewis further discloses a the controller (43) controls the source (ie. whether or not the gas is on) [0070, 0071] and further includes a flow controller (95) downstream at the second valve (Fig. 4) that can detect the flow rate and compare this to a threshold/desired rate [0058]. Lewis’s flow controller is not downstream of the first valve.
However, Strahan discloses the regulator (96) downstream of the check valve (92) (Fig.).
The advantage of making placing the regulator downstream of the check valve is to regulate the pressure nearer the weld tool. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Lewis by placing the regulator downstream of the first valve in order to regulate the pressure nearer the weld tool.
Response to Arguments
Applicant argues that Lewis does not disclose a first valve positionable between a closed position and an open position, the open position opening a first gas pathway between the first inlet and outlet; and a second valve positionable between a closed position and an open position, the open position opening a second gas pathway between the second inlet and outlet. Applicant argues that if to the right of valve 137 is an inlet as in the action, then everything before/upstream from the inlet, including valve 118 cannot be part of the system as it is before the point of entry. The examiner respectfully disagrees. What is claimed is that the gaseous control system includes the inlets and the outlets. As gas enters into the control portion of the system including valves (137, 118) and the outlet as above, there is nothing precluding other portions of Fig. 4 from being part of the total system in Lewis. Applicant further argues that the gas flow path left of valve 118 completely consumes the first gas flow path from valve 137 to the outlet 125 and therefore cannot be a different gas flow path. The examiner respectfully disagrees. What is claimed is that there are two pathways, with one between the first inlet and the outlet, and one between the second inlet and the outlet. As the second pathway extends from near 118 to near 137 and the first pathway extends from near 137 and downstream, there are two different pathways and the rejections are respectfully maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761